Citation Nr: 0432357	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had service in the Army National Guard including 
a verified period of active duty from June 1991 to August 
1990.  He also had periods of active duty for training and 
inactive duty training and he has reported other unverified 
periods of active duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision which 
denied service connection for a lung disorder.  In July 2004, 
the veteran testified at a Board videoconference hearing.  


REMAND

As noted above, the available service personnel records 
indicate that the veteran had service in the Army National 
Guard including a verified period of active duty from June 
1991 to August 1990.  He has also had periods of active duty 
for training and inactive duty training.  The Board notes 
that the RO has reported that the veteran had additional 
periods of active duty from October 1983 to February 1984 and 
from June 1996 to February 1997.  However, there is no 
specific verification of such periods in the veteran's claims 
file.  

Additionally, at the July 2004 Board hearing, the veteran 
reported that he had full-time Army National Guard service 
from 1998 to 2002.  The Board notes that any such dates have 
also not been clearly indicated or verified.  The Board 
observes that the exact dates of the veteran's periods of 
active duty, as well as any periods of active duty for 
training and/or inactive duty training, are obviously 
important in a claim for service connection, as they provide 
the reference points for determining if a disability was 
incurred in or aggravated by service.  

Further, at the July 2004 Board hearing, the veteran also 
testified that he had received treatment for his claimed lung 
disorder at the Montgomery, Alabama VA Medical Center.  The 
Board notes that such treatment reports are not of record.  
As such records may be relevant to the veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  

Given the factors above, it is the judgment of the Board that 
the duty to assist the veteran with his claim includes making 
an effort to verify the dates of all of his periods of active 
duty as well as any periods of active duty for training 
and/or inactive duty training in the National Guard; 
obtaining his personnel records (if available); and obtaining 
any pertinent VA treatment records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  The RO should contact all appropriate 
service department offices to verify the 
dates of all of the veteran's periods of 
active duty as well as any periods of 
active duty for training and inactive duty 
training in the Army National Guard.  

3.  The RO should also contact all 
appropriate service department offices to 
obtain the veteran's service personnel 
records.  

4.  The RO should obtain copies of all the 
veteran's VA medical treatment records 
concerning lung problems and dated since 
his separation from service, from the 
Montgomery, Alabama VA Medical Center.  

5.  Based on the evidence obtained, if 
any, the RO, at its discretion, may obtain 
a VA examination to determine the etiology 
of the alleged lung disorder.  

6.  Thereafter, the RO should review the 
claim for service connection for a lung 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative that clearly cites the 
veteran's periods of service, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




